Citation Nr: 0005823	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a March 1952 rating decision that assigned a 10 
percent disability rating for the veteran's service-connected 
right shoulder disorder was clearly and unmistakably 
erroneous. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, concluded 
that there was no clear and unmistakable error in a March 
1952 rating decision that had assigned a 10 percent 
disability rating for the veteran's service-connected right 
shoulder disorder.


FINDINGS OF FACT

1.  A rating decision of March 1952 assigned a 10 percent 
disability rating for the veteran's service-connected right 
shoulder disorder.  The veteran was properly notified of that 
decision in March 1952, including his appeal rights, and he 
did not appeal.

2.  The March 1952 rating decision was made without proper 
application of the complete provisions of the rating 
schedule.

3.  At the time of the March 1952 rating decision, the 
evidence supported a finding that that the veteran was 20 
percent disabled under Diagnostic Code 5201.

CONCLUSIONS OF LAW

1.  The March 1952 rating decision is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999). 

2.  The March 1952 rating decision was clearly and 
unmistakably erroneous in not assigning a 20 percent 
disability rating for the veteran's service-connected right 
shoulder disorder.  38 C.F.R. § 3.105(a) (1999); 1945 
Schedule for Rating Disabilities and Extension 7 (July 6, 
1950), Diagnostic Codes 5003, 5021, and 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1945 rating decision granted service connection for 
a bone spur on the glenoid fossa of the right shoulder and 
assigned a 20 percent disability rating, analogous to 
atrophic arthritis.  After a February 1945 VA examination 
showed improvement in the veteran's service-connected right 
shoulder disorder, a March 1945 rating decision reduced his 
disability rating to zero percent effective from May 1945.  A 
June 1950 rating decision confirmed the noncompensable 
disability rating.  In January 1952, the veteran requested an 
increased rating, and he underwent VA physical examinations 
in February and March 1952.  A March 1952 rating decision 
assigned a 10 percent disability rating for tendonitis of the 
supraspinatus tendon of the right shoulder under Diagnostic 
Code 5099-5021.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  Id.  The veteran has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  The 
veteran was notified in March 1952 of the recent rating 
decision and appellate rights.  The veteran did not disagree 
with that decision.  Therefore, the March 1952 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) offered a three-pronged test to 
determine whether CUE was present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44. 

Initially, the Board concludes that the veteran has raised 
the claim of clear and unmistakable error with the requisite 
degree of specificity.  See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (a claim of clear 
and unmistakable error is not described in terms of well-
groundedness under 38 U.S.C.A. § 5107(a) (West 1991)).  The 
veteran's representative argues that the objective findings 
shown in the March 1952 examination report clearly and 
unmistakably showed that the criteria for a 20 percent 
disability rating for the veteran's service-connected right 
shoulder disorder had been met.  The RO maintains that this 
was a "judgment call."  However, the representative has 
pointed to an error in the application of the law which, if 
true, is such that it would compel the conclusion that the 
result would have been manifestly different but for the 
error.  Because the veteran's representative alleges that a 
specific regulatory provision extant at the time of the 1952 
RO decision was incorrectly applied, a valid claim of CUE has 
been raised.

In 1952, the 1945 Schedule for Rating Disabilities was in 
effect, along with any changes made in subsequent extensions.  
In this case, the provisions for rating disabilities of the 
musculoskeletal system are pertinent.  The veteran's service-
connected right shoulder disorder was evaluated under 
Diagnostic Code 5099-5021 in 1952.  The diagnosis at that 
time was tendonitis.  

Diagnostic Code 5021 for myositis indicated that ratings 
would be based on limitation of function of the affected 
part, as hypertrophic arthritis.  See 1945 Schedule for 
Rating Disabilities.  Hypertrophic arthritis was evaluated 
under Diagnostic Code 5003.  Under this diagnostic code, 
substantiated degenerative arthritis, as opposed to localized 
hyperostosis or other joint changes due to trauma, congenital 
deformities, supernumerary parts, etc., or postural 
deformities, received a minimum disability rating of 10 
percent, or, if there was a satisfactory history of 
occasional exacerbations, a rating of 20 percent.  See 1945 
Schedule for Rating Disabilities and Extension 7 (July 6, 
1950).  Therefore, x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups warranted 
a 10 percent rating, while x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations warranted a 20 
percent rating.  Id.  The 10 and 20 percent ratings were not 
to be used in rating other diseases of the bones, joints, or 
muscles by analogy.  Id.  Other ratings ranging from 10-100 
percent were authorized based on extent of involvement, 
assuming a minimum 10 percent rating for each major joint or 
minor joints with x-ray confirmation of the disease and also 
swelling, limitation of motion, muscle spasm, or other 
evidence of painful motion.  Id.

X-rays of the veteran's right shoulder in 1952 did not show 
arthritic changes; therefore, there was not a 
"substantiated" diagnosis of degenerative arthritis.  Also, 
the rating schedule clearly stated that ratings under 
Diagnostic Code 5003 would not be utilized in rating other 
diseases of the bones, joints, or muscles by analogy.  
Therefore, the veteran's service-connected right shoulder 
disorder, characterized in 1952 as tendonitis, should not 
have been assigned a rating under Diagnostic Code 5003.

According to the 1945 Schedule, a rating had to be applied 
for the veteran's right shoulder disorder based on the extent 
of involvement, including, if appropriate, swelling, 
limitation of motion, muscle spasm, or evidence of painful 
motion.  Normal range of motion for the shoulder was detailed 
for forward elevation (flexion) and abduction.  1945 Schedule 
for Rating Disabilities, Paragraph 40 and Plate I, The 
Musculoskeletal System.  The hand down at the side of the 
body was in the 180-degree position, while the arm straight 
out at shoulder level was in the 90-degree position.  Id.  
Diagnostic Code 5201 for limitation of arm motion provided 
the following ratings for the major extremity:  20 percent 
for limitation at the shoulder level, 30 percent for 
limitation midway between the side and the shoulder level, 
and 40 percent for limitation 25 degrees from the side.  1945 
Schedule for Rating Disabilities.  

VA examination in February 1952 showed that the veteran had 
marked limitation of motion of the right arm with abduction, 
50 percent limitation of rotation with the arm in adduction, 
muscle spasms, and evidence of pain.  The RO determined that 
the report of that examination was inadequate because it did 
not specify, in degrees, the veteran's limitation of right 
arm motion.  Therefore, he underwent another examination in 
March 1952 by two orthopedists.  He was able to actively 
elevate (flex) and abduct the right arm only to 90 degrees.  
He was able to bring the arm halfway up between the shoulder 
and a vertical position with passive motion only.  Muscle 
spasms and evidence of pain were noted, as well as coarse 
crepitation with movement. 

The rationale for the assignment of a 10 percent rating was 
not expressly stated in the March 1952 rating decision.  The 
veteran's disability was listed under Diagnostic Code 5021 
which then referenced Diagnostic Code 5003 for hypertrophic 
arthritis.  Unless there was a substantiated diagnosis of 
arthritis, which there was not in this case, analogous 
ratings were not to be applied under Diagnostic Code 5003 
which provided a minimum rating of 10 percent for a major 
joint affected by arthritis.  Moreover, the March 1952 
examination report indicated that the veteran was only able 
to actively elevate and abduct the right arm to 90 degrees 
(i.e., shoulder level).  This clearly met the criteria for a 
20 percent rating for limitation of motion of the arm at 
shoulder level according to Diagnostic Code 5201.

Therefore, had the RO applied the proper rating criteria, 
that is Diagnostic Code 5201, in evaluating the veteran's 
claim in 1952, there is no question that a 20 percent 
evaluation was warranted for his right shoulder disorder.  
Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. 
at 313, the Board finds that the March 1952 rating decision 
was clearly and unmistakably erroneous in not assigning a 20 
percent rating for the veteran's right shoulder disorder.


ORDER

As the March 1952 rating decision was clearly and 
unmistakably erroneous, a 20 percent evaluation for the 
veteran's right shoulder disorder is hereby granted as of 
January 25, 1952, which was the effective date of the 
erroneous 10 percent rating, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

